       Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.1 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                       ________________________________________

MIGUEL IRIGOYEN-GARCIA, ​an individual,                            HON.
and ​MARIA LUISA AGUILAR, ​and individual,                         Case No. 20-CV-929
            Plaintiffs,
v.

OAKVIEW DAIRY, LLC, ​a limited liability company,
and ​WILLIAM PLATTE, ​an individual,
           Defendants.

 AVANTI LAW GROUP, PLLC
 Robert Anthony Alvarez (P66954)
 600 28th St. SW
 Wyoming, MI 49509
 (616) 257-6807
 ralvarez@avantilaw.com

            PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND

1. This is an action brought by Plaintiffs under ​Title VII of the Civil Rights Act of 1964

   (hereinafter “Title VII”) as amended, 42 USC § 2000e ​et seq., the Age Discrimination in

   Employment Act of 1967 (hereinafter “ADEA”) 29 U.S.C. § 621 ​et seq.​, and ​the

   Elliott-Larsen Civil Rights Act (hereinafter “ELCRA”), M.C.L. § 37.2101 ​et seq. to correct

   the unlawful employment practices on the basis of age and national origin and to provide

   appropriate relief to Plaintiffs for having been adversely affected by such parties. Plaintiffs

   allege that Oakview Dairy, LLC (“Oakview”) and William Platte (“Platte”) (collectively

   “Defendants”) unlawfully discriminated against them and subjected them to disparate

   treatment with respect to the terms, conditions, and privileges of their employment because

   of their age and national origin.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.2 Page 2 of 11




                                JURISDICTION AND VENUE

2. This Court has federal question jurisdiction over this action pursuant to ​28 U.S.C. § 1331.

3. This Court has subject matter jurisdiction over this action pursuant to ​28 U.S.C. § 1332.

4. This Court has supplemental jurisdiction over the state law claim asserted herein pursuant to

   28 U.S.C. § 1367.

5. Supplemental jurisdiction is appropriate because Plaintiffs’ state law claim shares a common

   nucleus of operative fact with Plaintiffs’ federal claim and are most efficiently resolved

   together in one court.

6. The employment practices alleged to be unlawful were committed within the jurisdiction of

   the United States District Court for the Western District of Michigan.

7. Venue is proper in this District pursuant to ​28 U.S.C. § 1391 because the actions and

   omissions giving rise to the claims pled in this complaint occurred in this District.

8. Plaintiff Miguel Irigoyen-Garcia (“Irigoyen”) has fulfilled all the conditions precedent to the

   institution of this action under​ 29 U.S.C. § 626(d) and 29 U.S.C. § 633(b).

9. On or about June 18, 2018, Plaintiff Miguel Irigoyen-Garcia filed a timely charge of

   discrimination, MDCR # 488949 and EEOC # 23A-2018-10513C ​(hereinafter the

   “Charges”), with the Michigan Department of Civil Rights (hereinafter “MDCR”) and the

   Equal Employment Opportunity Commission (hereinafter “EEOC”). The Charges alleged

   that he had been discriminated against on the basis of his age, in violation of the ADEA and

   ELCRA, and national origin, in violation of Title VII and ELCRA.

10. On June 29, 2019, the MDCR concluded its investigation.

11. On August 2, 2019, ​the EEOC issued a Dismissal and Notice of Rights letter to Plaintiff

   Irigoyen adopting the findings of the MDCR.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.3 Page 3 of 11




12. Plaintiff Irigoyen received the Dismissal and Notice of Rights letter on August 12, 2019.

13. Plaintiff Maria Luisa Aguilar (“Garcia”) has fulfilled all the conditions precedent to the

   institution of this action under​ 29 U.S.C. § 626(d) and 29 U.S.C. § 633(b).

14. On or about June 18, 2018, Plaintiff Aguilar filed a timely charge of discrimination, MDCR #

   488948 and EEOC # 23A-2018-10512C ​(hereinafter the “Charges”), with the Michigan

   Department of Civil Rights (hereinafter “MDCR”) and the Equal Employment Opportunity

   Commission (hereinafter “EEOC”). The Charges alleged that she had been discriminated

   against on the basis of her age, in violation of the ADEA and ELCRA, and national origin, in

   violation of Title VII and ELCRA.

15. On June 29, 2019, the MDCR concluded its investigation.

16. On August 2, 2019, ​the EEOC issued a Dismissal and Notice of Rights letter to Plaintiff

   Aguilar adopting the findings of the MDCR.

17. Plaintiff Aguilar received the Dismissal and Notice of Rights letter on August 12, 2019.

                                            PARTIES

18. Plaintiff Garcia is an adult individual who resides in the county of Jackson, state of

   Michigan.

19. Plaintiff Aguilar is an adult individual who resides in the county of Jackson, state of

   Michigan.

20. Plaintiff Garcia is a citizen of the Country of Mexico.

21. Plaintiff Aguilar is a citizen of the Country of Mexico.

22. Defendant Oakview Dairy, LLC (hereinafter referred to as “Oakview”) is a domestic limited

   liability company in the state of Michigan.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.4 Page 4 of 11




23. Defendant Oakview is a dairy farm with its principal place of business located in the county

   of Clinton, state of Michigan.

24. Defendant William Platte (hereinafter referred to as “Platte”) is the owner and resident agent

   of Defendant Oakview.

25. Upon information and belief Defendant Platte is a resident of the county of Clinton, state of

   Michigan.

                                  GENERAL ALLEGATIONS

26. Plaintiff Garcia was hired by Defendants on or around March 2012.

27. Plaintiff Aguilar was hired by Defendant on or around March 2012.

28. Plaintiffs were terminated by Defendants on January 29, 2018.

29. Plaintiff Garcia is a 53 year old male of mexican descent.

30. Plaintiff Aguilar is a 55 year old female of mexican descent.

31. Plaintiffs were terminated because of their age.

32. Plaintiffs were over the age of forty (40) when they were fired from their employment, thus

   they are protected by Section 631(a) of the ADEA, 29 U.S.C. ​§631(a).

33. During their employment, and when Plaintiffs were fired on January 29, 2018, Defendants

   engaged in unlawful employment practices in violation ​of Section 623(a) of the ADEA, 29

   U.S.C. §623(a), ​by subjecting Plaintif​fs to disparate treatment in t​he terms, conditions and

   privileges of their employment based on their age.

34. During their employment Plaintiffs received pay raises.

35. During their employment, and upon termination, Plaintiffs were performing their duties at a

   satisfactory level or above.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.5 Page 5 of 11




36. During their employment, and upon termination, Plaintiffs were not informed that their work

   was unsatisfactory or needed improvement.

37. During the relevant time, Plaintiffs were the oldest employees working for Defendants.

38. On or around January 29, 2018, Plaintiffs were asked to speak with Paul Platte, Defendant

   Platte’s son.

39. Plaintiffs were told by Paul Platte that they were no longer needed at the farm.

40. Plaintiffs were told they were of old age and that Defendant needed younger people who

   could work faster.

41. Defendant Oakview was in the process of obtaining more cows for the farm and therefore

   needed employees who could work “quicker”. Paul stated to Plaintiffs that they were not

   going to be able to do that.

42. Plaintiffs had done their job with no issues in the past prior to their termination.

43. Plaintiffs were asked to finish their workweek, if not they would not be compensated for the

   week at all.

44. Plaintiffs questioned why they were being terminated for no reason, however Paul gave no

   further explanation.

45. Plaintiff lost their housing upon termination, as it was provided by Defendants.

46. At all times relevant to this complaint, Paul Platte was Defendant Oakview’s agent,

   representative, and/or employee.

                                     COUNT I
                       AGE DISCRIMINATION IN VIOLATION OF
          TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §2000e, ​ET SEQ.

47. Plaintiffs incorporate by reference all previous paragraphs as if fully stated herein.
          Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.6 Page 6 of 11




48. At all material times, Defendants were employers, covered by and within the meaning of

   Title VII of the Civil Rights Act of 1964.

49. Defendants subjected Plaintiffs to disparate treatment in the terms, conditions and privileges

   of their employment.

50. Plaintiffs’ age was a factor that made a difference in Defendants’ decision to subject them to

   disparate treatment with respect to the terms, conditions, and privileges of his employment

   because of their age.

51. Plaintiffs’ age was a factor that made a difference in Defendants’ decision to wrongfully

   terminate them. Defendant Oakview, by and through its agents, representatives, and

   employees, was predisposed to discriminate on the basis of age and acted according to that

   disposition.

52. Had Plaintiffs been younger persons, they would not have been subject to disparate treatment

   with respect to the terms, conditions, and privileges of their employment

53. Had Plaintiffs been younger persons, they would not have been terminated as described.

54. During Plaintiffs’ employment, Defendants engaged in unlawful employment practices in

   violation of Section 703 of Title VII, 42 U.S.C. §2000e-2, by subjecting Plaintiffs to

   disparate treatment in the terms, conditions and privileges of their employment based on their

   age.

55. Upon termination, Defendants engaged in unlawful employment practices in violation of

   Section 703 of Title VII, 42 U.S.C. §2000e-2, by wrongfully terminating Plaintiffs based on

   their age.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.7 Page 7 of 11




56. The effect of the practices complained of in the paragraphs above has been to deprive the

   Plaintiffs of equal employment opportunities and otherwise adversely affected their status as

   employees, because of their age.

57. The unlawful employment practices complained of were intentional.

58. The unlawful employment practices complained of were done with malice or with reckless

   indifference to the federally protected rights of Plaintiff.

59. As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiffs have

   sustained a loss of earnings, earning capacity, benefits, have suffered mental anguish,

   physical and emotional distress, humiliation and embarrassment, and loss of professional

   reputation.

                              COUNT II
  VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
                         29 U.S.C. § 621, et seq.

60. Plaintiffs hereby incorporate and reallege all of the paragraphs above.

61. At all relevant times, Plaintiffs were employees, and Defendants were their employers,

   covered by and within the meaning of the ADEA, 29 U.S.C. § 621 ​et seq​.

62. Plaintiffs’ age was at least one factor that made a difference in Defendants’ decision to

   terminate Plaintiffs from their position.

63. Had Plaintiffs been younger persons, they would not have been terminated.

64. Defendant Oakview, through its agents, representatives, and employees, was predisposed to

   discriminate on the basis of age and acted in accordance with that predisposition.

65. Defendant Oakview, through its agents, representatives, and employees, treated Plaintiffs

   differently from similarly situated younger employees in the terms and conditions of

   employment, based on unlawful consideration of age.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.8 Page 8 of 11




66. Defendants terminated Plaintiffs because of their age in violation of the ADEA.

67. The effects of Defendants discriminatory practices have been to deprive Plaintiffs of equal

   employment opportunities and otherwise adversely affect their status as an employee because

   of her age.

68. As a direct and proximate result of Defendants’ unlawful actions, Plaintiffs have sustained

   injuries and damages including, but not limited to, loss of earnings and earning capacity; loss

   of career opportunities; and loss of the ordinary pleasures of everyday life, including the right

   to pursue gainful occupation of choice

                                COUNT III
           VIOLATION OF ELLIOT LARSEN CIVIL RIGHTS ACT OF 1976,
                            M.C.L. 37.2101, et seq.

69. Plaintiffs hereby incorporate and reallege all of the paragraphs above.

70. At all material times, Defendants were employers covered by and within the meaning of the

   Elliott-Larsen Civil Rights Act of 1976, M.C.L. 37.2201, et seq., and Plaintiffs were their

   employees.

71. Plaintiffs’ age was at least one factor in Defendants’ decision to subject them to the

   discriminatory treatment described above.

72. Plaintiffs’ age was at least one factor that made a difference in Defendants’ decision to

   terminate Plaintiffs from their position.

73. Had Plaintiffs been younger persons, they would not have been terminated.

74. Defendant Oakview through its agents, representatives, and employees, was predisposed to

   discriminate on the basis of age and acted in accordance with that predisposition.
        Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.9 Page 9 of 11




75. Defendant Oakview, through its agents, representatives, and employees, treated Plaintiffs

   differently from similarly situated younger employees in the terms and conditions of

   employment, based on unlawful consideration of age.

76. The effect of the practices complained of above has been to discriminate against Plaintiffs

   with respect to their terms, conditions and privileges of employment based on their age in

   violation of ELCRA.

77. Defendants have engaged in unlawful employment practices in violation of ELCRA by

   terminating Plaintiffs because of their age.

78. As a direct and proximate result of Defendants’ unlawful actions, Plaintiffs have sustained

   injuries and damages including, but not limited to, loss of earnings and earning capacity; loss

   of career opportunities; mental and emotional distress; and loss of the ordinary pleasures of

   everyday life, including the right to pursue gainful occupation of choice.



                                    PRAYER FOR RELIEF

WHEREFORE​, Plaintiffs respectfully request that this Honorable Court enter Judgment in their

favor against Defendants for the following relief:

A. Lost wages and benefits, past and future, in whatever amount Plaintiffs are found to be

   entitled;

B. Liquidated damages equal to the amount of Plaintiffs’ lost wages and benefits, past and

   future, in whatever amount Plaintiffs are found to be entitled;

C. Other compensatory damages in whatever amount Plaintiffs are found to be entitled to;

D. Punitive and exemplary damages commensurate with the wrong;

E. An award of interest, costs, and reasonable, actual attorney fees; and
       Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.10 Page 10 of 11




F. Whatever other statutory, legal or equitable relief appears appropriate at the time of trial.



                              REQUEST FOR TRIAL BY JURY

       NOW COMES Plaintiffs, by and through their attorney, and hereby request a trial by jury

pursuant to Rule 38 of the Federal Rules of Civil Procedure.



       Dated: September 24, 2020                      Respectfully Submitted,



                                                      /s/ Robert Anthony Alvarez​                  .
                                                      Robert Anthony Alvarez (P66954)
                                                      Attorney for Plaintiff
                                                      Avanti Law Group. PLLC
                                                      600 28th Street SW
                                                      Wyoming, MI 49509
                                                      (616) 257-6807
                                                      ralvarez@avantilaw.com
Case 1:20-cv-00929 ECF No. 1 filed 09/24/20 PageID.11 Page 11 of 11
